Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     AGREEMENT dated as of May 6, 2009 between BRIGHTPOINT, INC., an Indiana
corporation (the “Employer” or the “Company”), and ANTHONY W. BOOR (the
“Employee”).
WITNESSETH:
     WHEREAS, the Employer desires to employ the Employee as its Executive Vice
President, Chief Financial Officer and Treasurer to be assured of his services
as such on the terms and conditions hereinafter set forth; and
     WHEREAS, the Employee is willing to accept such employment on such terms
and conditions;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, the Employer
and the Employee hereby agree as follows:
1. Term.
     Employer hereby agrees to employ Employee, and Employee hereby agrees to
serve Employer for a four-year period commencing effective as of the date of
this Agreement (the “Effective Date” and any year commencing on the Effective
Date or any anniversary of the Effective Date being hereinafter referred to as
an “Employment Year”).
2. Employee Duties.
     2.1 During the term of this Agreement, the Employee shall have the title of
Executive Vice President, Chief Financial Officer and Treasurer and shall have
the duties and responsibilities attached hereto as Exhibit A, reporting directly
to the Chief Executive Officer of Employer and the Board of Directors of the
Employer (the “Board”). It is understood that such duties and responsibilities
shall be reasonably related to the Employee’s position.
     2.2 The Employee shall devote substantially all of his business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in furtherance of the business and activities of the Company. The
principal place of performance by the Employee of his duties hereunder shall be
the Company’s principal executive offices, although the Employee may be required
to travel outside of the area where the Company’s principal executive offices
are located in connection with the business of the Company. Notwithstanding the
foregoing, nothing in this Agreement shall preclude the Employee from devoting
reasonable periods of time required for serving as a director of any
organization or corporation involving no conflict of interest with the interests
of the Company and with the written consent of the Company, which consent shall
not be unreasonably withheld, provided that such activities do not materially
interfere with the due performance of his duties and responsibilities under this
Agreement as determined by the Chief Executive Officer of the Company.

 



--------------------------------------------------------------------------------



 



3. Compensation.
     3.1 During the term of this Agreement, the Employer shall pay the Employee
a salary (the “Salary”) at a rate of $450,000 per annum in respect of each
Employment Year, payable in equal monthly installments on the first day of each
month, or at such other times as may mutually be agreed upon between the
Employer and the Employee. Such Salary may be increased from time to time at the
discretion of the Board or the Board’s Compensation and Human Resources
Committee (“Compensation Committee”).
     3.2 In addition to the foregoing, as of the date hereof, the Company has
granted to the Employee a Supplemental Executive Retirement Benefit, which is
evidenced by an agreement in substantially the form of Exhibit B hereof.
     3.3 In addition to the foregoing, the Employee shall be entitled to such
other cash bonuses and such other compensation in the form of stock, stock
options or other property or rights as may from time to time be awarded to him
by the Board or the Compensation Committee during or in respect of his
employment hereunder.
4. Benefits.
     4.1 During the term of this Agreement, the Employee shall have the right to
receive or participate in all existing and future benefits and plans which the
Company may from time to time institute during such period for its executive
officers (the “Executive Officers”) and for which the Employee is eligible.
Nothing paid to the Employee under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary or
any other obligation payable to the Employee pursuant to this Agreement.
     4.2 During the term of this Agreement, the Employee will be entitled to the
number of paid holidays, personal days off, paid vacation days and sick leave
days in each calendar year as are determined by the Company from time to time.
Such paid vacation may be taken in the Employee’s discretion with the prior
approval of the Employer, and at such time or times as are not inconsistent with
the reasonable business needs of the Company.
5. Travel Expenses. All travel and other expenses incident to the rendering of
services reasonably incurred on behalf of the Company by the Employee during the
term of this Agreement shall be paid by the Employer provided that such expenses
are incurred in accordance with the Company’s policies. If any such expenses are
paid in the first instance by the Employee, the Employer shall reimburse him
therefor on presentation of appropriate receipts for any such expenses.
6. Termination. Employee’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:
     6.1 Death. The Employee’s employment under this Agreement shall terminate
upon his death.
     6.2 Disability. If, as a result of the Employee’s incapacity due to
physical or mental illness, the Employee shall have been absent from his duties
under this Agreement for 90

2



--------------------------------------------------------------------------------



 



consecutive calendar days, the Employer may terminate the Employee’s employment
under this Agreement.
     6.3 Cause. The Employer may terminate the Employee’s employment under this
Agreement for Cause.
          (a) For purposes of this Agreement, “Cause” shall mean (i) an act or
acts of dishonesty, fraud or breach of trust by Employee relating to his duties
or employment with the Company or breach of fiduciary duty against the Company
or any of its affiliates; (ii) Employee’s unlawful conduct, willful misconduct
or gross negligence that is injurious to the Company, either financially or in
reputation; (iii) Employee engaging in conduct that is considered contrary to
community standards of justice, honesty or good morals which is injurious to the
Company, either financially or in reputation; (iv) the Employee’s conviction of,
or plea of guilty or nolo contendere to, a felony; (v) failure of Employee to
perform his duties and responsibilities hereunder or to satisfy his obligations
as an officer or Employee of the Company, which failure has not begun to be
cured by Employee within seven (7) days after written notice thereof to Employee
from the Company (and which is not cured within 30 days after written notice
thereof to Employee from the Company); (vi) material breach of any terms and
conditions of this Agreement by Employee, which breach has not begun to be cured
by Employee within seven (7) days after written notice thereof to Employee from
the Company (and which is not cured within 30 days after written notice thereof
to Employee from the Company); or (vii) Employee’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing Employee’s duties and responsibilities under this Agreement.
          (b) For purposes of this Agreement, a “Change of Control” shall be
deemed to occur, unless previously consented to in writing by the Employee, upon
(i) individuals who, as of the date hereof, constitute the Board of Directors of
the Employer (the “Incumbent Board”) ceasing for any reason to constitute at
least a majority of the Board of Directors of the Employer (the “Board”);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Employer’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs in
connection with a Combination, as defined below, or as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; (ii) the acquisition
of beneficial ownership (as determined pursuant to Rule 13d-3 promulgated under
the Exchange Act) of 15% or more of the voting securities of the Employer by any
person, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) not affiliated with the Employee or the Employer; provided,
however, that no Change of Control shall be deemed to have occurred for purposes
of this Agreement if such person, entity or group acquires beneficial ownership
of 15% or more of the voting securities of the Employer (A) as a result of a
combination of the Employer or a wholly-owned subsidiary of the Employer with
such person, entity or group or another entity owned or controlled by such
person, entity or group (whether effected by a merger, consolidation, sale of
assets or exchange of stock or otherwise) (a

3



--------------------------------------------------------------------------------



 



“Combination”) and (B) (x) executive officers of the Employer (as designated by
the Board for purposes of Section 16 of the Exchange Act) immediately prior to
the Combination constitute not less than 50% of the executive officers of the
Employer for a period of not less than six (6) months after the Combination (for
purposes of calculating the executive officers of the Employer after the
Combination, those executive officers who are terminated by the Employer for
Cause or who terminate their employment without Good Reason shall be excluded
from the calculation entirely), and (y) the members of the Incumbent Board
immediately prior to the Combination constitute not less than 50% of the
membership of the Board after the Combination and (z) after the Combination,
more than 35% of the voting securities of the Employer is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners of the outstanding voting securities
of the Employer immediately prior to the Combination, it being understood that
while the existence of a Change in Control pursuant to this Section 6.3(b) may
not be ascertainable for six (6) months after the Combination, if it is
ultimately determined that such Combination constituted a Change in Control, the
date of the Change of Control shall be the effective date of the Combination;
(iii) the commencement of a proxy contest against the management for the
election of a majority of the Board of the Employer if the group conducting the
proxy contest owns, has or gains the power to vote at least 15% of the voting
securities of the Employer; (iv) the consummation of a reorganization, merger or
consolidation, or the sale, transfer or conveyance of all or substantially all
of the assets of the Employer to any person or entity not affiliated with the
Employee or the Employer unless, following such reorganization, merger,
consolidation, sale, transfer or conveyance, the conditions set forth in clause
(ii)(B) above are present; or (v) the complete liquidation or dissolution of the
Employer.
     6.4 Termination by the Employee for Good Reason Upon a Change of Control.
The Employee may terminate his employment under this Agreement for Good Reason
(as hereinafter defined) at any time within twelve months after a Change of
Control.
          (a) For purposes of this Agreement, “Good Reason” shall mean (i) any
material reduction or limitation of the powers of the Employee in any respect
not contemplated by, this Agreement, (ii) failure of the Employer to obtain the
assumption of the agreement to perform this Agreement by any successor as
contemplated in Section 9.9 of this Agreement, (iii) any material change in the
geographic location in which the Employee is required to work or (iv) any other
action or inaction that constitutes a material breach by the Employer under this
Agreement. With respect to the matters set forth in this paragraph, the Employee
must give the Employer 30 days prior written notice of his intent to terminate
this Agreement as a result of any breach or alleged breach of the applicable
provision and the Employer shall have the right to cure any such breach or
alleged breach within such 30 day period.
     6.5 Termination without Cause. The Employer may terminate the Employee’s
employment under this Agreement without Cause.
     6.6 Termination without Good Reason. The Employee may terminate his
employment under this Agreement without Good Reason.
7. Notice of Termination.

4



--------------------------------------------------------------------------------



 



     Any termination of the Employee’s employment by the Employer or by the
Employee (other than termination by reason of the Employee’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated; provided, however, that the failure
to indicate any specific termination provision in such notice shall not
constitute a waiver of such provision.
8. Date of Termination.
     The “Date of Termination” shall mean (a) if the Employee’s employment is
terminated by his death, the date of his death, (b) if the Employee’s employment
is terminated pursuant to Section 6.2 above, the date on which the Notice of
Termination is given, (c) if the Employee’s employment is terminated pursuant to
Section 6.3 above, the date specified on the Notice of Termination after the
expiration of any cure periods and (d) if the Employee’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given after the expiration of any cure periods.
9. Compensation Upon Termination.
     9.1 If the Employee’s employment shall be terminated by reason of his
death, the Employer shall promptly pay to such person as he shall designate in
writing filed with the Employer, or if no such person shall be designated, to
his estate as a lump sum benefit, his full Salary to the date of his death in
addition to any payments the Employee’s spouse, beneficiaries or estate may be
entitled to receive pursuant to any pension or employee benefit plan or life
insurance policy or similar plan or policy then maintained by the Employer, and
such payments shall, assuming the Employer is in compliance with the provisions
of this Agreement, fully discharge the Employer’s obligations with respect to
Section 3 of this Agreement, but all other obligations of the Employer under
this Agreement, including the obligations to indemnify, defend and hold harmless
the Employee, shall remain in effect.
     9.2 During any period that the Employee fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, the
Employee shall continue to receive his Salary until the Employee’s employment is
terminated pursuant to Section 6.2 of this Agreement and the Employer shall have
no further obligations with respect to Section 3 of this Agreement, but all
other obligations of the Employer under this Agreement, including the
obligations to indemnify, defend and hold harmless the Employee, shall remain in
effect.
     9.3 If the Employee’s employment shall be terminated by the Employer for
Cause or if his employment shall be terminated by the Employee without Good
Reason, the Employer shall pay the Employee his full Salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given,
and the Employer shall, assuming the Employer is in compliance with the
provisions of this Agreement, have no further obligations with respect to
Section 3 of this Agreement, but all other obligations of the Employer under
this Agreement, including the obligations to indemnify, defend and hold harmless
the Employee, shall remain in effect.

5



--------------------------------------------------------------------------------



 



     9.4 If the Employer shall terminate the Employee’s employment pursuant to
Section 6.5 hereof, then the Employer shall pay to the Employee:
          (a) his full Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given;
          (b) for periods subsequent to the Date of Termination (in lieu of any
further payments pursuant to Section 3 of this Agreement), Non-Cause Severance
Pay (as hereinafter defined), payable on the tenth day following the Date of
Termination.
               (i) As used herein, “Non-Cause Severance Pay” shall mean: a lump
sum amount equal to (A) Salary received or earned and any cash bonus earned by
the Employee from the Employer during the twelve months prior to the Termination
Date, multiplied by (B) two and ninety-nine hundredths (2.99).
     9.5 If Employee shall terminate his employment pursuant to Section 6.4
hereof, then the Employer shall pay to the Employee:
          (a) his full Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given;
          (b) for periods subsequent to the Date of Termination (in lieu of any
further payments pursuant to Section 3 of this Agreement), Change of Control
Severance Pay (as hereinafter defined), payable on the tenth day following the
Date of Termination.
               (i) As used herein, “Change of Control Severance Pay” shall mean:
a lump sum amount equal to (x) Salary (plus any bonus) received or earned by the
Employee from the Employer during the twelve months prior to the Termination
Date, multiplied by (y) two and ninety-nine hundredths (2.99).
     9.6 In the event any excise tax is due on the Non-Cause Severance Pay or
the Change of Control Severance Pay (together, the “Severance Pay”), then the
Severance Pay shall be increased so that the excise tax on the Severance Pay
shall be paid as well as any income tax payable on such excise tax.
     9.7 Severance Cap.
          (a) Notwithstanding Sections 9.4 or 9.5 above or Section 9.8 below,
the total value to be received by the Employee due to the Severance Pay pursuant
to Sections 9.4 or 9.5 and the accelerated vesting pursuant to Section 9.10 (the
“Accelerated Vesting”) (such total value referred to herein as the “Total
Severance Value”) may not exceed $2.75 million (the “Severance Cap”).
          (b) For purposes of calculating the value of the Accelerated Vesting,
(i) the value of the accelerated vesting of an option on a share of stock shall
equal the result of the Fair Market Value (as defined in the Brightpoint, Inc.
2004 Long-Term Incentive Plan (the “Plan”)) for such share of stock underlying
the option on the date of the accelerated vesting less the strike price for such
option (if such result is a negative number, the result shall be deemed to be
zero)

6



--------------------------------------------------------------------------------



 



and (ii) the value of the accelerated vesting of a share of restricted stock
shall equal the Fair Market Value for such share of stock on the date the
vesting accelerates. In addition, if the Employee receives Accelerated Vesting
upon a Change of Control, then, for purposes of calculating the Total Severance
Value, any Accelerated Vesting and Severance Pay the Employee receives within
the 12-month period following the Accelerated Vesting received upon the Change
of Control shall each be added to calculate the Total Severance Value (with the
value of each Accelerated Vesting and the Severance Pay to be at face value
without adjustment for any time value of money). If elected by the Employee, the
determination of whether the Total Severance Value exceeds the Severance Cap
shall be made by a nationally recognized United States public accounting firm
(the “Accounting Firm”) jointly selected by the Employer and the Employee and
paid by the Employer, with such determination following the valuation guidance
provided in this Section 9.7). If the Employee and the Employer cannot agree on
the firm to serve as the Accounting Firm, then the Employee and the Employer
shall each select one accounting firm and those two firms shall jointly select
the Accounting Firm.
          (c) If a reduction in the Total Severance Value is required, then the
Employee shall choose to either reduce the Severance Pay or to limit Accelerated
Vesting, to the extent needed; provided, however, that if the Total Severance
Value is the sum of Accelerated Vesting received upon a Change of Control and
subsequent Accelerated Vesting and/or Severance Pay, the reduction chosen by the
Employee may not affect the Accelerated Vesting received upon the Change of
Control.
     9.8 The Employee shall as a condition to receiving any amounts under
Sections 9.4 and 9.5, provide the Employer with an acceptable form of release
agreement, whereby the Employer is released from its obligations hereunder,
other than the payment obligations with respect to Sections 9.4 and 9.5
hereunder.
     9.9 The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer, by agreement in form and substance
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place. Failure of the
Employer to obtain such Agreement prior to the effectiveness of any such
succession shall be considered “Good Reason” pursuant to Section 6.4(a) of this
Agreement. As used in this Agreement, “Employer” shall mean the Employer and any
successor to its business and/or assets which executes the Agreement or which
otherwise becomes bound by the terms and conditions of this Agreement by
operation of law.
     9.10 Upon the occurrence of a Change of Control, subject to the proviso in
clause (y) below, or termination of the Employee by the Employer without Cause,
then notwithstanding the vesting and exercisability schedule in any stock
option, restricted stock unit or restricted stock award agreement relating to an
annual stock option, restricted stock unit or restricted stock award to the
Employee, (x) all then-unvested stock options pursuant to such awards shall
immediately vest and become exercisable and shall remain exercisable for
180 days thereafter (or the expiration of the term of the stock option, if
shorter) and (y) all then-unvested shares or units of restricted stock,
restricted stock units or other stock based awards shall immediately vest;
provided, however that for purposes of determining whether a change of control
has occurred

7



--------------------------------------------------------------------------------



 



with regard to such restricted stock, restricted stock units or other stock
based compensation, the definition of “change of control” shall be the
definition contained in the applicable employee benefit plan or award agreement.
10. Confidentiality; Noncompetition.
     10.1 The Employer and the Employee acknowledge that the services to be
performed by the Employee under this Agreement are unique and extraordinary and,
as a result of such employment, the Employee will be in possession of
confidential information relating to the business practices of the Company. The
term “confidential information” shall mean any and all information (verbal and
written) relating to the Company or any of its affiliates, or any of their
respective activities, other than such information which can be shown by the
Employee to be in the public domain (such information not being deemed to be in
the public domain merely because it is embraced by more general information
which is in the public domain) other than as the result of breach of the
provisions of this Section 10.1, including, but not limited to, information
relating to: trade secrets, personnel lists, financial information, research
projects, services used, pricing, customers, customer lists and prospects,
product sourcing, marketing and selling and servicing. The Employee agrees that
he will not, during or for a period of two years after the termination of
employment, directly or indirectly, use, communicate, disclose or disseminate to
any person, firm or corporation any confidential information regarding the
clients, customers or business practices of the Company acquired by the Employee
during his employment by Employer, without the prior written consent of
Employer; provided, however, that the Employee understands that Employee will be
prohibited from misappropriating any trade secret (as defined for purposes of
Indiana law) at any time during or after the termination of employment.
     10.2 The Employee hereby agrees that he shall not, during the period of his
employment and for a period of two (2) years following such employment, directly
or indirectly, within any county (or adjacent county) in any State within the
United States or territory outside the United States in which the Company is
engaged in business during the period of the Employee’s employment or on the
date of termination of the Employee’s employment, engage, have an interest in or
render any services to any business (whether as owner, manager, operator,
licensor, licensee, lender, partner, stockholder, joint venturer, employee,
consultant or otherwise) competitive with the Company’s principal business
activities. Notwithstanding the foregoing, Employee shall be permitted to own
(as a passive investment) not more than 5% of any class of securities which is
publicly traded; provided, however that said 5% limitation shall apply to the
aggregate holdings of Employee and those of all other persons and entities with
whom Employee has agreed to act for the purpose of acquiring, holding, voting or
disposing of such securities.
     10.3 The Employee hereby agrees that he shall not, during the period of his
employment and for a period of two (2) years following such employment, directly
or indirectly, take any action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitations of the Company’s customers, or persons listed on
the personnel lists of the Company. At no time during the term of this
Agreement, or thereafter shall the Employee directly or indirectly, disparage
the commercial, business or financial reputation of the Company.

8



--------------------------------------------------------------------------------



 



     10.4 For purposes of clarification, but not of limitation, the Employee
hereby acknowledges and agrees that the provisions of subparagraphs 10.2 and
10.3 above shall serve as a prohibition against him, during the period referred
to therein, directly or indirectly, hiring, offering to hire, enticing,
soliciting or in any other manner persuading or attempting to persuade any
officer, employee, agent, lessor, lessee, licensor, licensee or customer who has
been previously contacted by either a representative of the Company, including
the Employee, (but only those suppliers existing during the time of the
Employee’s employment by the Company, or at the termination of his employment),
to discontinue or alter his, her or its relationship with the Company.
     10.5 Upon the termination of the Employee’s employment for any reason
whatsoever, all documents, records, notebooks, equipment, price lists,
specifications, programs, customer and prospective customer lists and other
materials which refer or relate to any aspect of the business of the Company
which are in the possession of the Employee including all copies thereof, shall
be promptly returned to the Company.
     10.6 Inventions.
          (a) The Employee agrees that all processes, technologies and
inventions (“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during his employment by Employer shall belong to the Company, provided
that such Inventions grew out of the Employee’s work with the Company, are
related in any manner to the business (commercial or experimental) of the
Company or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Employee shall further: (i) promptly
disclose such Inventions to the Company; (ii) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (iii) sign all papers necessary to carry
out the foregoing; and (iv) give testimony in support of his inventorship;
          (b) If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Employee within two
years after the termination of his employment by the Company, it is to be
presumed that the Invention was conceived or made during the period of the
Employee’s employment by the Company, unless such Invention is entirely
unrelated to the Company’s business directly or indirectly; and
          (c) The Employee agrees that he will not assert any rights to any
Invention as having been made or acquired by him prior to the date of this
Agreement, except for Inventions, if any, disclosed to the Company in writing
prior to the date hereof.
     10.7 The Company shall be the sole owner of all products and proceeds of
the Employee’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Employee may acquire,
obtain, develop or create in connection with and during the term of the
Employee’s employment hereunder, free and clear of any claims by the Employee
(or anyone claiming under the Employee) of any kind or character whatsoever
(other than the Employee’s right to receive payments hereunder). The Employee
shall, at the request of

9



--------------------------------------------------------------------------------



 



the Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, or title and
interest in or to any such properties.
     10.8 The parties hereto hereby acknowledge and agree that (i) the Company
would be irreparably injured in the event of a breach by the Employee of any of
his obligations under this Section 10, (ii) monetary damages would not be an
adequate remedy for any such breach, and (iii) the Company shall be entitled to
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach.
     10.9 The parties hereto hereby acknowledge that, in addition to any other
remedies the Company may have under Section 10.8 hereof, the Company shall have
the right and remedy to require the Employee to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by the Employee as the
result of any transactions constituting a breach of any of the provisions of
Section 10, and the Employee hereby agrees to account for and pay over such
Benefits to the Company.
     10.10 Each of the rights and remedies enumerated in Sections 10.8 and 10.9
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.
     10.11 If any provision contained in this Section 10 is hereafter construed
to be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.
     10.12 If any provision contained in this Section 10 is found to be
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope or other provision and in its reduced form any such
restriction shall thereafter be enforceable as contemplated hereby.
     10.13 It is the intent of the parties hereto that the covenants contained
in this Section 10 shall be enforced to the fullest extent permissible under the
laws and public policies of each jurisdiction in which enforcement is sought
(the Employee hereby acknowledging that said restrictions are reasonably
necessary for the protection of the Company). Accordingly, it is hereby agreed
that if any of the provisions of this Section 10 shall be adjudicated to be
invalid or unenforceable for any reason whatsoever, said provision shall be
(only with respect to the operation thereof in the particular jurisdiction in
which such adjudication is made) construed by limiting and reducing it so as to
be enforceable to the extent permissible, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of said
provision in any other jurisdiction.
11. Indemnification.
     The Employer shall indemnify and hold harmless the Employee against any and
all expenses reasonably incurred by him in connection with or arising out of
(a) the defense of any action, suit or proceeding in which he is a party, or
(b) any claim asserted or threatened against

10



--------------------------------------------------------------------------------



 



him, in either case by reason of or relating to his being or having been an
employee, officer or director of the Company, whether or not he continues to be
such an employee, officer or director at the time of incurring such expenses,
except insofar as such indemnification is prohibited by law. Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements, provided that such expenses are agreed
to in advance by the Employer. The foregoing indemnification obligation is
independent of any similar obligation provided in the Employer’s Certificate of
Incorporation or Bylaws, and shall apply with respect to any matters
attributable to periods prior to the Effective Date, and to matters attributable
to his employment hereunder, without regard to when asserted.
12. Compliance with Code Section 409A.
     12.1 It is intended that any amounts payable under this Employment
Agreement and the Employer’s and the Employee’s exercise of authority or
discretion hereunder shall comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), including the Treasury regulations and other
published guidance relating thereto, so as not to subject the Employee to the
payment of any interest or additional tax imposed under Code Section 409A. To
the extent any amount payable to the Employee from the Employer, per this
Employment Agreement or otherwise, would trigger the additional tax imposed by
Code Section 409A, the payment arrangements shall be modified to avoid such
additional tax. Notwithstanding any provision in the Employment Agreement to the
contrary, as needed to comply with Code Section 409A, payments due under this
Agreement shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Employee’s separation from
service shall be accumulated and paid in a lump-sum catch-up payment as of the
first day of the seventh-month following separation from service, as defined
under Code Section 409A.
     12.2 The Employer shall pay in full any Delayed Payment in accordance with
Section 12.1 and shall not deduct from or setoff against any Delayed Payment
(i) any compensation earned by the Employee as the result of employment by
another employer or business or profits earned by the Employee from any other
source at any time before and after the Date of Termination, or (ii) any other
amounts actually owed or claimed by the Employer to be owed by the Employee to
the Employer in connection with any claim the Employer has or makes against the
Employee.”
13. General.
     This Agreement is further governed by the following provisions:
     13.1 Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

         
 
  To the Employer:   Brightpoint, Inc.
 
      7365 Interactive Way, Suite 200

11



--------------------------------------------------------------------------------



 



         
 
      Indianapolis, Indiana 46278
 
      Attn: General Counsel
 
       
 
  To the Employee:   Anthony W. Boor
 
      5750 Stonechat Lane
 
      Indianapolis, Indiana 46237

     13.2 Parties in Interest. Employee may not delegate his duties or assign
his rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
     13.3 Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of the Employee by the Employer and contains all of the
covenants and agreements between the parties with respect to such employment in
any manner whatsoever. Any modification or termination of this Agreement will be
effective only if it is in writing signed by the party to be charged.
     13.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana. Employee agrees to and hereby
does submit to jurisdiction before any state or federal court of record in
Marion County, Indiana, or in the state and county in which such violation may
occur, at Employer’s election.
     13.5 Warranty. Employee hereby warrants and represents that Employee has
ideas, information and know-how relating to the type of business conducted by
Employer, and Employee’s disclosure of such ideas, information and know-how to
Employer will not conflict with or violate the rights of any third party or
parties.
     13.6 Severability. In the event that any term or condition in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.
     13.7 Execution in Counterparts. This Agreement may be executed by the
parties in one or more counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts has been
signed by each of the parties hereto and delivered to each of the other parties
hereto.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            BRIGHTPOINT, INC.
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Executive Vice President, General Counsel & Secy.              /s/ Anthony W.
Boor       Anthony W. Boor         

13



--------------------------------------------------------------------------------



 



         

Exhibit A
DUTIES AND RESPONSIBILITIES
The duties and responsibilities of the Executive Vice President, Chief Financial
Officer and Treasurer include, but are not limited to, the following:
1. Management of the corporate finance staff including Corporate Controller,
Vice President of Corporate Finance, Director of Internal Audit, and the staff
reporting thereto.
2. Development and implementation of strategies relating to accounting and
reporting, capital structure, and corporate finance activities.
3. Management of relationships with independent auditors, investment banks and
commercial banks.
4. Participation in external reporting, including SEC reporting and compliance.
5. Maintenance and development of adequate and appropriate levels of capital.
6. Participation in negotiation of material contracts.
7. Participation in strategic planning.
8. Participation in Executive Committee activities.
9. Participation in investor relations and communications with analysts.
10. Risk management.
11. Development and implementation of federal, state and foreign tax strategies.
12. Other duties consistent with the position of Executive Vice President, Chief
Financial Officer and Treasurer that may be assigned from time to time by the
Chief Executive Officer or Board of Directors.

A-1



--------------------------------------------------------------------------------



 



Exhibit B
      See Exhibit 10.2 to this Form 8K.

B-1